                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

 EDGAR ARROYO AMEZQUITA
 Plaintiff                                    CIVIL 19-1856CCC
 vs                                           (Related Cr. 18-0279CCC)
 UNITED STATES OF AMERICA
 Defendant


                            OPINION AND ORDER

      Before the Court are petitioner Edgar Arroyo Amézquita’s Motion for
Leave to File for Relief Under 28 U.S.C. § 2255 (d.e. 1) and Objection for
Records (d.e. 2), both filed on June 17, 2019. The Court interprets pro se
litigant’s motions liberally pursuant to Haines v. Kerner, 404 U.S. 519,
520 (2012) (“we hold [pro se plaintiffs’ allegations] to less stringent standards
than formal pleadings drafted by lawyers”). The Court has therefore construed
both of these filings as motions for relief under 28 U.S.C. § 2255 (Criminal
No. 18-279, d.e. 77).     While successive § 2255 can not necessarily be
considered, the Court construes these motions as being two parts of one
§ 2255 motion because they were filed contemporaneously.                The Court
proceeds directly to the merits of the two issues, as the motions may be most
expeditiously dealt with on the merits rather than procedural grounds.
      In his first Motion (d.e. 1), petitioner argues that the United States did not
have Article III standing to prosecute him because the United States did not
suffer an “injury in fact” at petitioner’s hands. However, courts have long
recognized “the special status of criminal prosecutions in our system.”
Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Standing in criminal cases
under Article III, section 2 must be examined in context of other sections of the
CIVIL 19-1856CCC                       2
(Related Cr. 18-0279CCC)

United States Constitution which clearly demonstrate an intent for criminal
prosecutions to take place. See e.g., art. III, § 2 (“The Trial of all Crimes,
except in Cases of Impeachment, shall be by Jury . . . .”); art. III, § 3
(“No Person shall be convicted of Treason unless on the testimony of two
Witnesses to the same overt Act, or on Confession in open Court.”); amend. V
(“No person shall be held to answer for a capital, or otherwise infamous crime,
unless on presentment or indictment of a Grand Jury . . .; nor shall be
compelled in any criminal case to be a witness against himself . . . .”);
amend. VI (“In all criminal prosecutions . . . .”). Though civil case law related
to standing has a complex relationship to criminal prosecutions, “as all
concede--the United States can prosecute crimes in the federal courts.”
Edward A. Hartnett, The Standing of the United States, 97 Mich. L. Rev. 2239,
2251 (1999). The Court finds the United States had Article III standing to
prosecute the petitioner.
      In his second Motion (d.e. 2), petitioner alleges that his plea was
accepted in violation of Rule 11(b)(3) because he claims “the records reflect
no actual evidence exists of any criminal conduct, either at the plea hearing or
within the PSR” (d.e. 2, p. 1) and that therefore the Court failed to “determine
that there is a factual basis for the plea” under Fed. R. Crim. Proc.
Rule 11(b)(3).
      This allegation is contradicted by the record. In his Plea Agreement,
defendant signed a Stipulation of Facts “agree[ing] that the following statement
provides a true and accurate summary of the facts leading to defendant’s
acceptance of criminal responsibility” (Criminal No. 18-279, d.e. 37, p. 12).
CIVIL 19-1856CCC                       3
(Related Cr. 18-0279CCC)

When accepting defendant’s plea, the Court considered the facts that
defendant had admitted to in the Stipulated Facts section of the Plea
Agreement. The Court found that the admitted facts “contain[ed] all elements
of the offense charged in the indictment” (Criminal No. 18-279, d.e. 50, p. 1).
This was a Rule 11(b)(3) determination that there was a factual basis for the
plea.
        For the above reasons, defendant’s Motions (d.e. 1; d.e. 2) are DENIED.
        SO ORDERED.
        At San Juan, Puerto Rico, on September 13, 2019.



                                           S/CARMEN CONSUELO CEREZO
                                           United States District Judge
